 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Eric Rabang
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     ERIC RABANG,                                       Case No.: 2:18-cv-01685-WBS-DB
12
                    Plaintiff,
13                                                      ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17

18          Pursuant to the stipulation of the Parties, Ditech Financial LLC is dismissed with prejudice

19 and each party shall bear its own attorneys’ fees and costs. The Court shall retain jurisdiction to

20 enforce the terms of the settlement agreement.

21

22          IT IS SO ORDERED.

23 Dated: January 30, 2019

24

25

26
27

28

                                                      1
                                             [PROPOSED] ORDER
